CalhooN, J.,
delivered the opinion of the court.
Notwithstanding the very exceptionally able and forceful arguments, oral and written; of counsel for appellant, we adhere to the decision in McGowan, v. Railroad Co., 62 Miss., 682, and the numerous cases following and approving it. It *860was decided fifteen years ago. No intervening .legislature bas interfered with the doctrine it announces. The acts of 1896, simply eliminating the penalty for running more than six miles per hour through municipalities, does not change the principle. If this had been designed the legislature would have said “without regard to mere contributory negligence of the party injured,” as is said in code, § 354-8, in relation to- “kicking” switches. Moreover, we think the facts showing contributory negligence of the grossest kind stronger here than in McGowan’s case. The deceased jumped off the platform and ran into a train not on a crossing. Tie never was on the track, but ran so close that the cross beam or some part of the engine struck and killed him.

Affirmed.